Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed September 19, 2022 is acknowledged. Claims 2-3 are deleted. Claims 1 and 4 are amended. Now, Claims 1 and 4-15 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20220716) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20220716) is/are removed.

4.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20220716) is/are removed.

5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
6.	Claims 1 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	For Claims 1 and 8, “k” cannot be a molar ratio of any value.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	Claims 1 and 4-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Burns (US 5 112 779).
	Burns discloses a blend comprising a borosiloxane polymer obtained by the hydrolytical condensation of B(OMe)3 (0.05 mol), PhSi(OMe)3 (0.70 mol) and (Me2SiVi)2O (0.125 mol), which can be represented by the formula:  (Me2SiViO0.5)0.26(PhSiO1.5)0.74(BO1.5)0.05. (Example I) Another blend comprises a borosiloxane polymer obtained by the hydrolytical condensation of B(OMe)3 (0.20 mol), PhSi(OMe)3 (0.60 mol) and (Me2SiVi)2O (0.10 mol), which can be represented by the formula:  (Me2SiViO0.5)0.25(PhSiO1.5)0.75(BO1.5)0.20. (Example II) The foregoing borosiloxane polymers read on the presently claimed one, where k is 0. Notably, the preamble “[a]n adhesive promoter used for an organic silicon encapsulant” is merely an intended use, and does not carry any weight of patentability.


9.	Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Burns does not teach or fairly suggest the presently claimed composition.


10.	Claims 7 and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Burns does not teach or fairly suggest presently claimed boron-containing units set forth in Claim 7. For Claims 9-15, the patentability of the instant claims is set forth in paragraph 9 above.


11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
October 1, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765